Dibell, C.
The defendant was convicted of murder in the second degree and appeals from the order denying his motion to settle a ease and his motion for a new trial.
1. There is no settled case nor bill of exceptions. The court denied *322the defendant’s motion to settle his proposed case. The order denying the motion is not appealable nor is it reviewable on the appeal from the order denying the motion for a new trial. Mandamus is the remedy. 1 Dunnell, Minn. Dig. § 1383, et seq; Richards on v. Rogers, 37 Minn. 461, 35 N. W. 270; Schumann v. Mark, 35 Minn. 379, 28 N. W. 927; State v. MacDonald, 30 Minn. 98, 14 N.W. 459; State v. Cox, 26 Minn. 214, 2 N. W. 494.
2. In the absence of a certification under the statute, or a bill of exceptions or settled case, a ruling on a challenge to the grand jury cannot be reviewed; nor without a ease or bill of exceptions can rulings at the trial or the sufficiency of the evidence to sustain the verdict be considered. See G. S. 1913, § 9251; 1 Dunnell, Minn. Dig. & 1916 Supp. §§ 342-350, 1368, 1369, 2493, and cases cited. This is the character of the objections-urged by the appellant.
So far as the appeal is directed to the order denying the defendant’s motion to settle a case it is dismissed. So far as the order denies a new trial it is affirmed.
Order affirmed.